Case: 15-10047      Document: 00513200615         Page: 1    Date Filed: 09/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-10047                                   FILED
                                  Summary Calendar                         September 21, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE RODRIGUEZ-MARTINEZ, also known as Jose Martinez Rodriguez, also
known as Emmanuel Rodriguez-Barrera,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:14-CR-309


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jose Rodriguez-Martinez pleaded guilty to illegal reentry after
deportation and was sentenced to 52 months of imprisonment with no term of
supervised release. He appeals his sentence, arguing that the district court
plainly erred in applying the 16-level enhancement under U.S.S.G. § 2L1.2
based on a prior conviction for a crime of violence.                Rodriguez-Martinez



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10047     Document: 00513200615     Page: 2    Date Filed: 09/21/2015


                                  No. 15-10047

concedes that the plain error standard of review applies because he did not
preserve this issue by objection in the district court. See Puckett v. United
States, 556 U.S. 129, 134-35 (2009).
      The Government has the burden of proving “by a preponderance of the
relevant and sufficiently reliable evidence the facts necessary to support the
adjustment.” See United States v. Herrera-Solorzano, 114 F.3d 48, 50 (5th Cir.
1997) (internal quotation omitted). The issue we must decide is whether the
documents submitted by the Government are sufficient to prove the fact of
Rodriguez-Martinez’s offense of conviction, whether it was assault with a
deadly weapon under Texas Penal Code § 22.02, which is a crime of violence,
or whether it was simple assault under Texas Penal Code § 22.01, which is not
a crime of violence.
      The district court relied on the order of deferred adjudication, the judicial
confession, and the order adjudicating guilt. The documents relied on by the
district court were reliable and sufficient to prove by a preponderance of the
evidence that Rodriguez-Martinez was previously convicted of aggravated
assault with a deadly weapon, a crime of violence. Rodriguez-Martinez has
failed to show a clear or obvious error in the district court’s conclusion that he
committed a crime of violence and so has failed to show that the district court
plainly erred. See United States v. Rodriguez, 523 F.3d 519, 524 (5th Cir.
2008).
      AFFIRMED.




                                        2